IN THE COURT OF APPEALS OF IOWA

                                 No. 20-1097
                          Filed September 22, 2021


WILLIAM JOSEPH REINSBACH,
     Plaintiff-Appellant,

vs.

GREAT LAKES COOPERATIVE and NATIONWIDE AGRIBUSINESS,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      William Reinsbach appeals from a district court order enforcing a decision

of the Iowa Workers’ Compensation Commissioner. AFFIRMED.



      Mark S. Soldat of Mark S. Soldat, PLC, West Des Moines, for appellant.

      Jeffrey W. Lanz of Huber, Book, Lanz, & McConkey PLLC, West Des

Moines, for appellees.



      Heard by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


BOWER, Chief Judge.

       William Reinsbach appeals from a district court judgment entered pursuant

to Iowa Code section 86.42 (2019) to enforce a decision of the Iowa Workers’

Compensation Commissioner. Reinsbach contends the district court went beyond

construing the commissioner’s ruling and improperly modified the ruling. Finding

no error of law, we affirm.

I. Background Facts and Proceedings.

       This court summarized the background facts in a prior appeal:

               William Reinsbach sustained an injury to his lower back
       arising out of and in the scope of his employment on April 15, 2005.
       Conservative care was given, but on May 1, 2006, while in physical
       therapy for this work injury, Reinsbach sustained an additional injury.
       Reinsbach’s workers’ compensation claim based on the 2005 injury
       was settled through an agreement for settlement, approved by the
       commissioner on February 14, 2008, setting his permanent partial
       disability rate at [fifteen percent] body as a whole and noting
       Reinsbach would be entitled to future medical care for the injury.
       When Reinsbach’s pain continued, he filed a review-reopening
       petition, and he eventually underwent three back surgeries with a
       fourth surgery recommended as of the date of the review-reopening
       hearing on January 18, 2012.
               The deputy workers’ compensation commissioner issued his
       decision in the review-reopening case on February 29, 2012,
       concluding Reinsbach proved his condition had deteriorated since
       the settlement and his ongoing treatment was causally related to his
       work injury. The decision also ordered Great Lakes Cooperative and
       Nationwide Agribusiness Insurance (employer) to pay for the medical
       bills Reinsbach had incurred to that point. The issue of the extent of
       Reinsbach’s entitlement to temporary and permanent disability
       benefits was bifurcated for a later determination in light of his ongoing
       treatment. The deputy’s decision was appealed within the agency,
       and another deputy, sitting by designation of the commissioner, [on
       May 13, 2013,] affirmed the initial ruling and specifically ordered the
       employer to pay the costs of the action, which included the expense
       of two independent medical examinations (IMEs) by Dr. Kuhnlein.
               The employer filed a petition for [judicial] review, challenging
       the substantial evidence to support the agency’s determination that
       Reinsbach’s current condition was causally related to his work injury
                                         3


       and challenging the agency’s assessment of the cost of the IMEs as
       hearing costs under Iowa Administrative Code rule 876-4.33(6).

Reinsbach v. Great Lakes Coop., No. 14-0467, 2015 WL 4158767, at *1 (Iowa Ct.

App. July 9, 2015).

       On appeal, we upheld the finding Reinsbach’s current condition was

causally related to his work injury, but reversed the portion of the district court’s

decision affirming the assessment of the costs of IMEs to the employer. Id. at *1–

2. We remanded with directions that the agency determine what portion of the

costs of Dr. Kunlein’s IMEs was associated with the preparation of the written

report. Id.

       On October 18, 2019, Reinsbach filed with the district court a request for

entry of judgment to enforce the commissioner’s May 3, 2013 ruling, which stated

in relevant part:

               Claimant asserts that although the hearing deputy found the
       requested medical expenses causally related to the original injury
       and awarded them, he failed to address the issue of authorization
       and whether or not unauthorized care was helpful to claimant.
       Claimant raises this issue only to anticipate such an issue on appeal.
       First, as claimant admits, defendants essentially ended their medical
       treatment of claimant after the last payment of fees to Dr. Fiala in
       early 2009. They have not paid for or authorized any other care since
       that time and have denied responsibility for claimant’s condition after
       they ended care. Consequently, the issue of authorization is moot.
       Due to defendants’ denial of liability for the condition and withdrawal
       of authorization for care, they lost the right to choose the medical
       care for this condition. . . .
               The deputy found that the expenses he awarded were for
       reasonable and necessary treatment of the April 15, 2005 work
       injury. I agree. Such a finding is sufficient to award the expenses
       without a specific finding that the care was beneficial. . . .
               Claimant complains that the hearing deputy did not issue a
       specific award of medical expenses, despite asking that claimant
       re-submit his request for medical expenses showing the specific
       amounts paid by him and others. I agree that the hearing deputy did
       not do so. A specific award will be issued in this appeal decision.
                                        4


      Claimant is entitled to an order of reimbursement if he has paid those
      expenses. Otherwise, claimant is entitled only to an order directing
      the responsible defendants to make such payments directly to the
      provider. . . .
             Claimant complains that the hearing deputy did not address
      the issue of alternate care. I agree the hearing deputy did not do so.
      However, by sustaining the finding the medical expenses to date are
      reasonable and necessary treatment of the work injury, it follows that
      since claimant has not completed that treatment that claimant is still
      in need of reasonable and necessary treatment.              Continued
      treatment by David H. Strothman, M.D., and the Institute for Low
      Back and Neck Care shall be awarded in this decision.
                                      ORDER
             The following is ordered in addition to the orders contained in
      the review reopening decision of February 29, 2012:
             1. Defendants shall reimburse claimant in the amount of
      seven thousand five hundred eleven and 53/100 dollars ($7,511.53)
      for his transportation expenses and eight thousand six hundred
      ninety-nine and 62/100 dollars ($8,699.62) for his out-of-pocket
      medical expenses. Defendants shall reimburse claimant’s attorney
      the sum of three hundred dollars ($300.00) for his advancement of
      medical expenses. Defendants shall pay providers directly or hold
      claimant harmless from the remainder of the requested medical
      expenses of two hundred sixty-five thousand one hundred forty-one
      and 45/100 dollars ($265,141.45), including one thousand eight
      hundred eighty-eight and 80/100 dollars ($1,888.80) or any other any
      unpaid charges by Siouxland Surgery Center and seven hundred
      dollars ($700.00) and any other remaining charges by Dr. Fiala.
             2. Defendants shall provide to claimant all future care and
      treatment modalities for his back condition recommended by David
      H. Strothman, M.D., and the Institute for Low Back and Neck Care.

Reinsbach submitted a proposed judgment, which states, in part:

              THEREFORE, IT IS ORDERED, ADJU[D]GED, AND
      DECREED that the respondents shall provide William J. Reinsbach
      all future care and treatment modalities for his back recommended
      by David H. Strothman and the Institute for Low Back and Neck Care.
              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
      that Great Lakes Cooperative and Nationwide Agribusiness, jointly
      and severally, shall authorize and pay for all future care and
      treatment modalities so recommended.

      The employer argued entry of judgment was not appropriate because “the

monetary portion of the award has been satisfied” but, in the event the court did
                                         5


enter judgment for future medical treatment, the court “should construe the

commissioner’s decision in accordance with Iowa Code section 85.27, and order[ ]

Respondents to provide all causally related, reasonable, and necessary care for

Petitioner’s 04/15/2005 work-related back condition.”

      On August 4, 2020, the district court entered judgment “pursuant to Iowa

Code section 86.42 as follows”:

             THEREFORE, IT IS ORDERED, ADJUDGED, AND
      DECREED that, subject to the provisions of Iowa Code chapter 85,
      the Respondents shall provide Petitioner William J. Reinsbach all
      reasonable and necessary future care and treatment modalities for
      his back condition recommended by David H. Strothman, M.D., and
      the Institute for Low Back and Neck Care.
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
      that Respondents Great Lakes Cooperative and Nationwide
      Agribusiness, jointly and severally, shall authorize and pay for all said
      reasonable and necessary future care and treatment modalities so
      recommended.
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
      that the court costs of these Iowa Code Section 86.42 proceedings
      are taxed against the Respondents.

      Reinsbach appeals.

II. Standard of Review

      We review the permissible scope of a district court judgment under Iowa

Code section 86.42 for errors of law. See Rethamel v. Havey, 679 N.W.2d 626,

628 (Iowa 2004) (Rethamel I).

III. Discussion.

      Workers’ compensation is “purely statutory.” Downs v. A & H Constr. Ltd.,

481 N.W.2d 520, 527 (Iowa 1992). In reviewing workers’ compensation claims,

we are cognizant of “the underlying purpose of the workers’ compensation

statute—‘to benefit workers and their dependents insofar as the statute permits.’”
                                          6

Heartland Specialty Foods v. Johnson, 731 N.W.2d 397, 402 (Iowa Ct. App. 2007)

(citation omitted).

       Workers’ compensation benefit determinations by the commissioner may

be enforced via Iowa Code section 86.42, which provides:

       Any party in interest may present a file-stamped copy of an order or
       decision of the [workers’ compensation] commissioner, . . . and all
       papers in connection therewith, to the district court where judicial
       review of the agency action may be commenced. The court shall
       render a decree or judgment and cause the clerk to notify the parties.
       The decree or judgment . . . has the same effect and in all
       proceedings in relation thereto is the same as though rendered in a
       suit duly heard and determined by the court.

       In Rethamel I, our supreme court observed “a district court is bound to enter

judgment in conformance with the workers’ compensation award.” 679 N.W.2d at

628. Quoting a legal encyclopedia, the court stated, “The court has no power to

change the award, it cannot review, or reverse or modify the award, or construe

the statute. In rendering judgment thereon the court can construe the award.” Id.

(citation omitted). In that case, the supreme court concluded the district court had

erred in taking additional evidence and expanding on the commissioner’s award.

Id. at 629.

       The Rethamel case returned to the supreme court on the employer’s appeal

following remand, and the court again explored section 86.42 and the district’s

authority under that section. Rethamel v. Havey, 715 N.W.2d 263 (Iowa 2006)

(Rethamel II).

              The district court’s role at the time of entry of judgment is
       limited to “construing” the commissioner’s decision. According to
       Black’s Law Dictionary, “construe” means “[t]o analyze and explain
       the meaning of (a sentence or passage).” Therefore, the district
       court’s role in entry of judgment is limited to analyzing and explaining
       the meaning of the commissioner’s written award decision.
                                            7



Id. at 266 (citations omitted).

         Reinsbach contends the district court erred in entering judgment, objecting

to phrases italicized here:

                THEREFORE, IT IS ORDERED, ADJUDGED, AND
         DECREED that, subject to the provisions of Iowa Code chapter 85,
         the Respondents shall provide Petitioner William J. Reinsbach all
         reasonable and necessary future care and treatment modalities for
         his back condition recommended by David H. Strothman, M.D., and
         the Institute for Low Back and Neck Care.
                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
         that Respondents Great Lakes Cooperative and Nationwide
         Agribusiness, jointly and severally, shall authorize and pay for all said
         reasonable and necessary future care and treatment modalities so
         recommended.
                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
         that the court costs of these Iowa Code Section 86.42 proceedings
         are taxed against the Respondents.

Reinsbach contends the use of the words “subject to the provisions of Iowa Code

chapter 85” creates ambiguity rather than meaning. As for the words “reasonable

and necessary,” he asserts they are “superfluous and create uncertainty.”

         The first assertion is puzzling inasmuch as all workers’ compensation

benefits are subject to the provisions of Iowa Code chapter 85. The addition did

not create any ambiguity.

         Concerning the claim the phrase “reasonable and necessary” is

“superfluous,” i.e., “[b]eing beyond what is required or sufficient,”1 Reinsbach

concedes the terms are implied by the commissioner’s ruling. The commissioner’s

written award decision goes beyond implying the terms, specifically providing, “[B]y

sustaining the finding the medical expenses to date are reasonable and necessary



1   Superfluous, The American Heritage College Dictionary (4th ed. 2004).
                                        8

treatment of the work injury, it follows that since claimant has not completed that

treatment that claimant is still in need of reasonable and necessary treatment.”

The commissioner then ordered the employer “shall provide to claimant all future

care and treatment modalities for his back condition recommended by David H.

Strothman, M.D., and the Institute for Low Back and Neck Care.”

      Reinsbach’s proposed judgment language copied the decretal language of

the commissioner’s ruling, but omitted the “reasonable and necessary” limitation

recognized by the commissioner.2 “[T]he district court’s role in entry of judgment

is limited to analyzing and explaining the meaning of the commissioner’s written

award decision.”    Id.   The language in the district court judgment properly

construes the commissioner’s written decision. We therefore affirm.

      AFFIRMED.




2  Indeed, Reinsbach’s proposed language might well be read to modify the
commissioner’s ruling by not recognizing the “reasonable and necessary”
limitation.